Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 09-29-2020 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because total word count exceeds 150.  Correction is required.  See MPEP § 608.01(b).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-29-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG Hwan-hee et al. (US 20180308903 A1).

Regarding   Claim 1, JEONG Hwan-hee et al. (US 20180308903 A1) suggests a display device (paragraph 140, figure 1), comprising: a base substrate (paragraph 148 suggests base substrate) having a main area, a sub-area, and a bending area disposed between the main area and the sub-area (please see figure 37B, 37C suggesting NBA non-bending display area, bending display area and NBA non-bending display area), the main area including a plurality of pixels that each include a thin film transistor (please see figure 5, paragraph 181) having a semiconductor layer (Please see figure 6, Item OSP1, OSP2, paragraph 196), a gate electrode, a source electrode and a drain electrode (Please see figure 6, Item GE1, GE2,  paragraph 196); a first insulating layer is disposed on the semiconductor layer (Please see figure 6, Item 10, paragraph 196) a first conductive layer is disposed on the first insulating layer  and includes the gate  electrode of the thin film transistor (please see figure 6, paragraphs 196, 197, suggesting gate electrodes GE disposed on insulating layer of T1 and T2) ; a second insulating layer is disposed on the first conductive layer (please see figure 6, Item # 20, paragraphs 196, 197): the bending area includes a bending organic layer disposed in a bending open portion that penetrates the first insulating layer and the second insulating layer display (please see figures  5, 6 suggests pixel circuit for OLED display figure 37, 39 and 40A suggest display areas with pixels base layers are continued from NBA (non-bending area to BA (bending area) to NBA non-bending area paragraph 480-481); paragraphs 196, 197 suggests pixel are having organic layer 30, insulating layer 10, 20): a second conductive layer is disposed on the second insulating layer (paragraphs 196, 197, figure 6,  suggests electrode layers SE1, SE2, DE1, DE2 on insulating layer 20) and includes a source connection electrode electrically connected to the source electrode  (please see paragraphs 196-199, figure 6,  suggests electrode layers SE1, SE2, being source electrodes) and the drain electrode of the thin film transistor  (please see paragraphs 196, 197, figure 6,  suggests electrode layers, DE1, DE2 being drain electrodes connected to drains of the transistor), and overlaps the bending organic layer, a light emitting element is disposed on the second conductive layer for each of the pixels (please see figures  5, 6 suggests pixel circuit for OLED display figure 37, 39 and 40A suggest display areas with pixels base layers are continued from NBA (non-bending area to BA (bending area) to NBA non-bending area) paragraphs 480, 481;  paragraphs 196-203 suggests pixel are having organic layer 30 overlaps the bending organic layer, a light emitting element is disposed on the second conductive layer  SE2-AE for each of the pixels)  an encapsulation layer covers the light emitting element (Please see figure 6, Item TFE, paragraph 194); and a touch layer (figure 2B-2F Item ISL suggests touch layer is provided on display panel paragraphs 151, 152) and a color filter layer ( figure 23A, Item CF) are disposed on the encapsulation layer (figure 23, Item TFE), wherein the color filter layer includes a plurality of first color patterns (please see figure 23, item CF overlapping item AE figure 23A) overlapping the source connection electrode (Item AE overlapping Item SE figure 6) in the bending area (please see figures  5, 6 suggests pixel circuit for OLED display figure 37, 39 and 40A suggest bended and non-bended display areas with pixels base layers are continued from NBA (non-bending area to BA (bending area) to NBA non-bending area) paragraphs 480, 481; paragraphs 196, 197 suggests pixel are having organic layer 30, insulating layer 10, 20, Further figure 23 A paragraphs 364-367, suggests having color filters with various color pattern separated by black matrix) ,  and adjacent first color patterns of the plurality of first color patterns are separated from each other and include a separation space there between (please see figure 23A paragraph 364-367, suggests adjacent first color patterns of the plurality of first color patterns are separated from each other and include a separation space there between by BM black matrix).
JEONG Hwan-hee et al. (US 20180308903 A1) fails to disclose the display device comprising substrate.
However, JEONG Hwan-hee et al. (US 20180308903 A1) does disclose having a base layer and at paragraph 148 further suggests the base layer is a glass substrate.
Thus it would be obvious to one ordinary skill in the art to accommodate; since JEONG Hwan-hee et al. (US 20180308903 A1) teaching of base layer as a glass substrate; base layer of display device as a base substrate.

Regarding   Claim 3, JEONG Hwan-hee et al. (US 20180308903 A1) suggests the second touch connection electrode directly contacts lateral side surfaces and an upper surface of each of the plurality of first color patterns (paragraphs  375-377suggets the second touch connection electrode directly contacts lateral side surfaces and an upper surface of each of the plurality of first color patterns).

Regarding   Claim 5, JEONG Hwan-hee et al. (US 20180308903 A1) suggests the plurality of first color patterns and the second touch connection electrode are further disposed in the sub-area (please see figure 40A, 23D, figures 5, 6 suggests pixel circuit for OLED display figure 37, 39 and 40A suggest bended and non-bended display areas with pixels base layers are continued from NBA (non-bending area to BA (bending area) to NBA non-bending area).

Regarding   Claim 6, JEONG Hwan-hee et al. (US 20180308903 A1) suggests the color filter layer farther comprises a first color filter, a second color filter, and a third color filter, and wherein the plurality of first color patterns is composed of the first color filter (paragraphs 364, 367 suggests plurality of color filters and the plurality of color patterns is composed of the first color filter).

Regarding   Claim 7, JEONG Hwan-hee et al. (US 20180308903 A1) suggests the second color filter includes a plurality of second color patterns overlapping the second touch connection electrode in the bending area: adjacent second color patterns of the plurality of second color patterns are separated from each other and have a separation space there between; and the plurality of second color patterns directly contacts the second touch connection electrode  (please see figure 23A-23Fsuggest color pattern CF overlap touch sensing unit ISU with plurality of the sensing electrodes IE 1-4 figure 24 since the ISL or ISU (input sensing layer figure 2B-2F), please see figure 23A paragraph 364-367, suggests adjacent first color patterns of the plurality of first color patterns are separated from each other and include a separation space there between by BM black matrix).

Regarding   Claim 8, JEONG Hwan-hee et al. (US 20180308903 A1) suggests the separation space between the adjacent second color patterns of the plurality of second color patterns overlaps the separation space between the adjacent first color patterns of the plurality of first color patterns (please see figure 23A paragraph 364-367, suggests adjacent first color patterns of the plurality of first color patterns are separated from each other and include a separation space there between by BM black matrix).

Regarding   Claim 10, JEONG Hwan-hee et al. (US 20180308903 A1) suggests the source connection electrode includes a first source connection electrode disposed in the main area and a second source connection electrode spaced apart from the first source connection electrode (please see paragraphs 198-200 figure 6 a pixel of the display): the first conductive layer (figure 6, item OSP1) farther Includes a gate connection electrode (figure6, item GE1-2) connected to the first source connection electrode and the second source connection electrode through second and third contact holes (figure 6, CH1-2 contact holes) of the second insulating layer (IL1-1), respectively; and the second source connection electrode is disposed over a portion of the main area, the bending area, and the sub-area, and directly contacts the bending organic layer (please see figure 6, Item GE1-2 gate electrodes , SE1-2 source electrodes, OSP!-2 are conductive layer, paragraphs 197-200 suggests the connectivity of the gate electrode as well as source electrode through contact holes CH 1-4).

Regarding   Claim 11, JEONG Hwan-hee et al. (US 20180308903 A1) suggests: the touch layer includes a first touch conductive layer, a first touch insulating layer disposed on the first touch conductive layer, and a second touch conductive layer disposed on the first touch insulating layer, and wherein the third color filter is disposed on the touch layer and directly contacts the second touch conductive layer (please see figures 9, 10B Item  IE1-5, input sensing electrode IL1, IL2, insulating layer figure 23A further suggests color filter is disposed on the touch layer and directly contacts the second touch conductive layer).

Regarding   Claim 12, suggests the first touch conductive layer includes the second touch connection electrode; and the second touch conductive layer includes the first touch connection electrode and the third touch connection electrode (please see figure 9, 10B Item IE1-5, SL1-5). 

Regarding   Claim 13, JEONG Hwan-hee et al. (US 20180308903 A1) suggests the first touch conductive layer includes the first touch connection electrode and the second touch electrode: and the second touch conductive layer includes the third touch connection electrode (please see figure 9, 10B Item IE1-4).

Regarding   Claim 14, JEONG Hwan-hee et al. (US 20180308903 A1) suggests the first touch conductive layer is disposed on the encapsulation layer; the first touch insulating layer is disposed on the first touch conductive layer: the second color filter is disposed on the first touch insulating layer; the second touch conductive layer is disposed on the second color filter; and the third color filter is disposed on the second touch conductive layer (please see figure 9, Item ISU touch sensing unit TFE encapsulating layer Figure 23A suggests color filter disposed on touch conductive layer)

Regarding   Claim 15, JEONG Hwan-hee et al. (US 20180308903 A1) suggests the second color filter is integrally formed in the bending area and the sub-area, and the integrally formed second color filter overlaps the plurality of first color patterns (please see figures 23A-23F suggests color filter are part of the display unit  further suggests the  color filter is integrally formed in the bending area and the sub-area and integrally formed second color filter overlaps the plurality of first color patterns).

Regarding   Claim 16, JEONG Hwan-hee et al. (US 20180308903 A1) suggests the bending area is configured to be bent along a thickness direction; the main area overlaps the sub-area in the thickness direction when the bending area is bent: and the display device further comprises a driving chip disposed in the sub-area and a driving substrate electrically connected to the driving chip (please see figure 37, 39, 40 A suggest the bending area is configured to be bent along a thickness direction; the main area overlaps the sub-area in the thickness direction when the bending area is bent; figure 4A paragraphs 184-188 suggests a driving chip disposed in the sub-area and a driving substrate electrically connected to the driving chip).

Regarding   Claim 18, JEONG Hwan-hee et al. (US 20180308903 A1) suggests a method of manufacturing (paragraph 2) a display device (paragraph 140, figure 1), comprising: a base substrate (paragraph 148 suggests base substrate) having a main area, a sub-area, and a bending area disposed between the main area and the sub-area (please see figure 37B, 37C suggesting NBA non-bending display area, bending display area and NBA non-bending display area), the main area including a plurality of pixels that each include a thin film transistor (please see figure 5, paragraph 181) having a semiconductor layer (Please see figure 6, Item OSP1, OSP2, paragraph 196), a gate electrode, a source electrode and a drain electrode (Please see figure 6, Item GE1, GE2,  paragraph 196); a first insulating layer is disposed on the semiconductor layer (Please see figure 6, Item 10, paragraph 196) a first conductive layer is disposed on the first insulating layer  and includes the gate  electrode of the thin film transistor (please see figure 6, paragraphs 196, 197, suggesting gate electrodes GE disposed on insulating layer of T1 and T2) ; a second insulating layer is disposed on the first conductive layer (please see figure 6, Item # 20, paragraphs 196, 197): the bending area includes a bending organic layer disposed in a bending open portion that penetrates the first insulating layer and the second insulating layer display (please see figures  5, 6 suggests pixel circuit for OLED display figure 37, 39 and 40A suggest display areas with pixels base layers are continued from NBA (non-bending area to BA (bending area) to NBA non-bending area); paragraphs 196, 197 suggests pixel are having organic layer 30, insulating layer 10, 20): a second conductive layer is disposed on the second insulating layer (paragraphs 196, 197, figure 6,  suggests electrode layers SE1, SE2, DE1, DE2 on insulating layer 20) and includes a source connection electrode electrically connected to the source electrode  (please see paragraphs 196-199, figure 6,  suggests electrode layers SE1, SE2, being source electrodes) and the drain electrode of the thin film transistor  (please see paragraphs 196, 197, figure 6,  suggests electrode layers, DE1, DE2 being drain electrodes connected to drains of the transistor), and overlaps the bending organic layer, a light emitting element is disposed on the second conductive layer for each of the pixels (please see figures  5, 6 suggests pixel circuit for OLED display figure 37, 39 and 40A suggest display areas with pixels base layers are continued from NBA (non-bending area to BA (bending area) to NBA non-bending area);  paragraphs 196-203 suggests pixel are having organic layer 30 overlaps the bending organic layer, a light emitting element is disposed on the second conductive layer  SE2-AE for each of the pixels)  an encapsulation layer covers the light emitting element (Please see figure 6, Item TFE, paragraph 194); and a touch layer (figure 2B-2F Item ISL suggests touch layer is provided on display panel paragraphs 151, 152) and a color filter layer ( figure 23A, Item CF) are disposed on the encapsulation layer (figure 23, Item TFE), wherein the color filter layer includes a plurality of first color patterns (please see figure 23, item CF overlapping item AE figure 23A) overlapping the source connection electrode (Item AE overlapping Item SE figure 6) in the bending area (please see figures  5, 6 suggests pixel circuit for OLED display figure 37, 39 and 40A suggest bended and non-bended display areas with pixels base layers are continued from NBA (non-bending area to BA (bending area) to NBA non-bending area); paragraphs 196, 197 suggests pixel are having organic layer 30, insulating layer 10, 20, Further figure 23 A paragraphs 364-367, suggests having color filters with various color pattern separated by black matrix) ,  and adjacent first color patterns of the plurality of first color patterns are separated from each other and include a separation space there between (please see figure 23A paragraph 364-367, suggests adjacent first color patterns of the plurality of first color patterns are separated from each other and include a separation space there between by BM black matrix).
JEONG Hwan-hee et al. (US 20180308903 A1) fails to disclose the display device comprising substrate.
However, JEONG Hwan-hee et al. (US 20180308903 A1) does disclose having a base layer and at paragraph 148 further suggests the base layer is a glass substrate.
Thus it would be obvious to one ordinary skill in the art to accommodate; since JEONG Hwan-hee et al. (US 20180308903 A1) teaching of base layer as a glass substrate; base layer of display device as a base substrate.

Allowable Subject Matter
Claims 2, 4, 9, 17, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
	KIM Mi-Seong et al. (US 20200168670 A1) disclosure; paragraphs 3-16, 51-66, 150-165.                                                                                                                                     KO Jun-Young et al. (US 20200209927 A1) disclosure; paragraphs   3, 7, 9, 14, 20-29, 146-158.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-08-2022